DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 21-33 have been examined.

Claim Objections
Claims 1-7, 21, and 22 are objected to because of the following informalities:  In the seventh and eighth lines of claim 1, “the at least one positioned system” should be “the at least one positioning system”.  Appropriate correction is required.  
Claims 23-28 are objected to because of the following informalities:  In the twentieth line of claim 23, “mobile device” should be followed by a semicolon, rather than a comma.  In the twenty-third line of claim 23, “behaviour” should be “behavior”; at least, Examiner believes “behavior” to be the standard American spelling, and neither the inventor nor the applicant appears to be located in Great Britain or a Commonwealth country.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  In the third line of claim 25, “the secondary offer” technically lacks antecedent basis, and should be “the secondary good or service”, or perhaps “the secondary good”, since it is hard to attach something physical to a service.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “the one or more digital mobile devices of the plurality of digital mobile devices” in the eleventh and twelfth lines.  There is insufficient antecedent basis for this limitation in the claims (it should apparently be “one or more digital mobile devices of the plurality of digital mobile devices”). 
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “The method according to claim 22” in the first line, although claim 22 is a system claim; claim 22 also recites “the data or information collected by the computer server” in the first and second lines, and “the excluded at least one digital mobile device” in the third line.  There is insufficient antecedent basis for these limitations in the claims.
Claim 28 is therefore presumed for examination purposes to depend from claim 23, which provides antecedent basis, rather than from claim 22, which does not. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 3, 4, 5, 6, 7, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, and 4 of U.S. Patent No. 10,262,357 in view of Kulakowski (U.S. Patent Application Publication 2007/0106897), and in the case of claim 22, further in view of Chi (U.S. Patent Application Publication 2007/0018758) and official notice.  Claim 1 of the instant application is a system claim parallel to, but mostly broader than, claim 1 of the ‘357 patent.  The “first digital mobile device” of claim 1, and also the “second digital mobile device” of claim 2, follow from the “plurality of digital mobile devices” of claim 1 of the ‘357 patent, and claim 2 of the instant application thus corresponds to language of claim 1 of the ‘357 patent.  Claim 1 of the instant application further recites “one or more authentication components associated with the at least one auction item … the one or more authentication components comprise at least one printed indicia or an electronic tag.”  Kulakowski teaches, in the context of an auction, one or more authentication components comprising at least one printed indicia or an electronic tag (Abstract; Figures 3 and 8; paragraphs 43-52, 82-89, and also 27-31), making this obvious.

Claim 21 of the instant application recites that the one or more authentication components are connected, attached, affixed, adhered, or added to the at least one auction item; Kulakowski teaches this (Abstract; paragraphs 14 and 24; Figure 3) in the context of auctions (e.g., paragraphs 82 and 83).
Claim 22 of the instant application recites that the electronic tag consists of a wireless transponder and a radio-frequency identification tag.  Kulakowski teaches a radio-frequency identification tag (e.g., Abstract; Figure 3; paragraphs 13, 14, 28, and 29).  Kulakowski does not expressly teach a wireless transponder, but Chi teaches that a conventional RFID system includes an RFID chip (e.g., RFID tag) serving as a transponder (a wireless transceiver that responds to an external signal to automatically return a predetermined signal) (paragraph 6), making the wireless transponder obvious, so as to enable the RFID system to function.  Claim 22 of the instant application further .

Claims 29, 30, 31, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 1 of U.S. Patent No. 10,262,357 in view of official notice, and further in view of Kulakowski (U.S. Patent Application Publication 2007/0106897) in the case of claim 32.  Claim 29 of the instant application is largely parallel to claim 9 of the ‘357 patent, although broader in that it omits the “determining, via at least one positioning system” step and the “selecting a secondary good or service” step, but not significantly narrower, except as set forth below.  The initial step of claim 29 of the instant application, “providing digital software accessible to a plurality of digital mobile devices via cloud computing system”, is not recited as a step of claim 9 of the ‘357 patent, but is equivalent to the “wherein” clause later in claim 9 (twenty-seventh through twenty-ninth lines of column 22 in the ‘357 patent).  Claim 29 of the instant application specifies “the primary auction item consists of one or more collectible memorabilia items”, which is narrower than claim 9 of the ‘357 patent, in which the primary auction item and/or service comprises one or more collectible memorabilia items, one or more experiences associated with the live event and/or the venue and/or one or more upgrades associated with the live event and/or the venue.  .  
Claim 29 of the instant application further recites, “completing the at least one real-time auction during the live event by driving the auction process of the at least one real-time auction received or not received at the computer server from the one or more digital mobile devices via the executed installable digital mobile application software”, which does not directly match language of claim 9 of the ‘357 patent; however, the preamble of claim 9 of the ‘357 patent recites “conducting and/or completing one or more real-time auctions during a live event hosted at a venue”, and claim 9 of the ‘357 patent also recites “wherein the digital mobile application software is accessible and installable by the plurality of digital mobile devices via a cloud computer system” (column 22, lines 27-29 of the ‘357 patent), making this explicit step at least obvious.  
Claim 30 of the instant application recites “offering a secondary good or service for sale to the excluded at least one digital mobile device” [etc.], which is essentially parallel to the “selecting a secondary good or service to offer for sale to the excluded at least one digital mobile device” clause of claim 9 of the ‘357 patent; if something is selected to offer for sale, then it is obvious to offer it for sale. 
Claim 31 of the instant application corresponds to the final clause of claim 1 of the ‘357 patent.
Claim 32 of the instant application recites “connecting or attaching one or more authentication components associated with the at least one auction item, wherein the one or more authentication components comprise at least one printed indicia or an 

Claims 23-28 are not rejected for Double Patenting.  Although claim 23 bears a family resemblance to claims 7 and 8 of U.S. Patent 10,262,357 in combination, claim 23 of the instant application recites “wherein the user profile is associated with the excluded at least one mobile device”, which is not recited in the claims of the ‘357 patent, and not taught by the prior art of record. 
   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a system and two methods for conducting auctions, which is an abstract idea in the field of certain methods of organizing human activity, specifically commercial interactions.  This judicial exception is not integrated into a practical application, as set forth below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth in the analysis below.
Mayo test, Step 1).  Claims 1-7, 21, and 22, claims 23-28, and claims 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity, without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite two methods of conducting or completing one or more auctions, and a corresponding system.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The specific steps of the claims, such as that a plurality of digital mobile devices are located within or near a venue during a live event; transmitting information indicative of a real-time auction from a computer server to a plurality of digital mobile devices while the plurality of digital mobile devices are located within or near the venue during the live event; and receiving, at the computer server, auction bids for the real-time auction from the plurality of digital mobile devices, etc., do not qualify, alone or in combination, to raise the claimed methods and system to significantly more than an abstract idea.
Addressing independent claim 1 in particular, official notice is taken that server computers, positioning systems, mobile devices, and application software are well-understood, routine, and conventional, as are downloading software to mobile devices, transmitting and receiving information between computing devices, and executing software or applications by computing devices.  The system thus applies well-understood, routine, and conventional technology to conducting an auction or auctions that could be performed without digital mobile devices.  For example, an auctioneer’s eyeball might be used to determine when a particular bidder is located within or near the venue where an auction is to be held; the auctioneer and the bidder could then conventional RFID system includes an RFID reading system having an RFID chip (e.g., RFID tag) serving as a transponder (a wireless transceiver that responds to an external signal to automatically return a predetermined signal) storing RFID information (e.g., information about a product to which the RFID tag is attached)”.  Wien et al. (U.S. Patent Application Publication 2003/0235119) discloses in paragraph [0002] (emphasis added), “The current conventional method alerting consumers to the expiration date of perishable items such as pharmaceuticals and food products involves imprinting the expiration date on the actual product or attaching a printed label indicating the expiration date onto the product or its packaging.”  Thus, the technology recited in the new elements of claim 1 is documented as having been well-understood, routine, and conventional years before the inventor’s earliest priority filing date.  The limitations of claim 1, whether considered separately or in combination, do not raise the claimed invention to significantly more than an abstract idea.  
Claim 2, which depends from claim 1, recites a second digital mobile device in digital communication with the computer server via digital mobile application software executed by the second digital mobile device.  As set forth above with regard to claim 1, 

Claim 22, which depends from claim 1, recites that the at least one printed indicia consists of one selected from a code, a signature, a marking, a symbol, a number, and a word; the Wien reference, as cited above with regard to claim 1, demonstrates that a printed indicia was well-understood, routine, and conventional years before the inventor’s earliest priority filing date; given this, having the printed indicia consist of one or more of the listed items is not technological.  Claim 22 further recites that the electronic tag consists of a wireless transponder and a radio-frequency identification tag; the Chi reference, as cited above with regard to claim 1, demonstrates that such electronic tags were well-understood, routine, and conventional years before the inventor’s earliest priority filing date.  The limitations of claim 22, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the claimed invention to significantly more than an abstract idea.  

Independent claim 23 recites a computer-implemented method of conducting and/or completing one or more real-time auctions during a live event hosted at a venue, the method comprising: providing digital mobile application software accessible to a 
Official notice is taken that server computers, mobile devices, and application software are well-understood, routine, and conventional, as are transmitting and receiving information between computing devices, and executing software or applications by computing devices.  Thus, claim 23 recites applying well-understood, routine, and conventional technology to conducting one or more auctions that could be performed without digital mobile devices.  Some of the steps, such as selecting a secondary good or service, need not be technological, and excluding at least one digital mobile device could have a lower technology equivalent in excluding at least one bidder, given that bidders correspond to devices.  The limitations of claim 23, whether considered separately or in combination, do not raise the claimed invention to significantly more than an abstract idea.
Claim 24, which depends from claim 23, recites that the live event is a live sports event and/or a live entertainment event.  This does not make the auction any more technological.  The limitation of claim 24, whether considered separately or in combination with the limitations of claim 23, does not raise the claimed invention to significantly more than an abstract idea. 
Claim 25, which depends from claim 23, recites connecting or attaching one or more authentication components to the auction item or [the secondary good or service], wherein the one or more authentication components comprise at least one printed indicia or an electronic tag.  The “authentication components” in themselves need not conventional RFID system includes an RFID reading system having an RFID chip (e.g., RFID tag) serving as a transponder (a wireless transceiver that responds to an external signal to automatically return a predetermined signal) storing RFID information (e.g., information about a product to which the RFID tag is attached)”.  Wien et al. (U.S. Patent Application Publication 2003/0235119) discloses in paragraph [0002] (emphasis added), “The current conventional method alerting consumers to the expiration date of perishable items such as pharmaceuticals and food products involves imprinting the expiration date on the actual product or attaching a printed label indicating the expiration date onto the product or its packaging.”  Thus, the technology recited in claim 25 is documented as having been well-understood, routine, and conventional years before the inventor’s earliest priority filing date.  The limitations of claim 25, whether considered separately or in combination with the limitations of claim 23, do not raise the claimed invention to significantly more than an abstract idea.
Claim 26, which depends from claim 23, recites identifying a winning auction bid received from one digital mobile device of the plurality of digital mobile devices during the real-time auction, wherein the winning auction bid is a highest auction bid of the auction bids for the real-time auction received at the computer server.  Identifying a winning auction bid as recited is not in itself technological.  The limitations of claim 26, whether considered separately or in combination with the limitations of claim 23, do not raise the claimed invention to significantly more than an abstract idea. 

Claim 28, which depends from claim 23, recites that the data or information collected by the computer server comprises a highest auction bid of the auction bids transmitted by the excluded at least one digital mobile device before being excluded from the auction process of the real-time auction.  Having the data or information comprise the particular auction bid recited is not in itself technological.  The limitation of claim 28, whether considered separately or in combination with the limitations of claim 23, does not raise the claimed invention to significantly more than an abstract idea.

Independent claim 29 recites a computer-implemented method of conducting and/or completing at least one real-time auction during a live event hosted at a venue, the method comprising: providing digital mobile application software accessible to a plurality of digital mobile devices via a cloud computing system; automatically transmitting at least one internet-accessible resource and at least one digital communication for a primary auction item to one or more digital mobile devices of the plurality of digital mobile devices from a computer server immediately at a beginning of the at least one real-time auction during the live event, wherein the at least one internet-accessible resource is indicative of the at least one real-time auction and the at least one digital communication indicates that the at least one real-time auction has begun, 

Claim 31, which depends from claim 29, recites that the live event is a live sports event and/or a live entertainment event.  This does not make the auction any more technological.  The limitation of claim 31, whether considered separately or in combination with the limitations of claim 29, does not raise the claimed invention to significantly more than an abstract idea. 
Claim 32, which depends from claim 29, recites connecting or attaching one or more authentication components to the auction item or the secondary good or service, wherein the one or more authentication components comprise at least one printed indicia or an electronic tag.  The “authentication components” in themselves need not be technological, or at least not significantly so; and Chi (U.S. Patent Application Publication 2007/0018785) discloses in paragraph [0006] (emphasis added), “A conventional RFID system includes an RFID reading system having an RFID chip (e.g., RFID tag) serving as a transponder (a wireless transceiver that responds to an external signal to automatically return a predetermined signal) storing RFID information (e.g., information about a product to which the RFID tag is attached)”.  Wien et al. (U.S. Patent Application Publication 2003/0235119) discloses in paragraph [0002] (emphasis added), “The current conventional method alerting consumers to the expiration date of perishable items such as pharmaceuticals and food products involves imprinting the expiration date on the actual product or attaching a printed label indicating the expiration date onto the product or its packaging.”  Thus, the technology recited in claim 32 is documented as having been well-understood, routine, and conventional years before the inventor’s earliest priority filing date.  The limitations of claim 32, whether considered separately or in combination with the limitations of claim 29, do not raise the claimed invention to significantly more than an abstract idea.
Claim 33, which depends from claim 29, recites that a price point of the offered secondary good or service is based on a highest bid transmitted by the excluded at least one digital mobile device during the at least one real-time auction and the live event.  This is not particularly technological, and a price point of the offered secondary good or service could be based on a highest bid submitted by an excluded bidder using means other than transmission between computing devices. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 21, and 22
Claims 1, 2, 3, 4, 5, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bouhana et al. (U.S. Patent Application Publication 2010/0057601) in view of Sherlock et al. (U.S. Patent Application Publication (U.S. Patent Application Publication 2009/0328144), Denker et al. (U.S. Patent Application Publication 2012/0078667), Gupta et al. (U.S. Patent Application Publication 2009/0150237), Kulakowski (U.S. Patent Application Publication 2007/0106897), and official notice.  As per claim 1, Bouhana discloses a system for conducting one or more real-time auctions during a live event hosted at a venue, wherein the one or more real-time auctions comprise at least one auction item or service (Abstract; paragraphs 12, 13, 17, and 36-38; Figure 2), the system comprising a computer server in communication with at least a first digital mobile device (paragraphs 28, 31, and 37-43; Figures 2 and 4).  Bouhana does not disclose digital mobile application software downloaded to a first digital mobile device, but Sherlock teaches, as background, downloading applications to mobile phones or devices (paragraph 2).  Hence, it would have been obvious to one of ordinary .
Bouhana does not disclose at least one positioning system configured to determine when the first digital mobile device is located within or near the venue, but Denker teaches at least one positioning system configured to determine the locations of multiple mobile communications devices to be within a venue (paragraph 357) in the context of a live event (e.g., paragraphs 73 and 93).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of inventor’s filing to have the system comprise at least one positioning system configured to determine when the first digital mobile device is located within or near the venue, and to have the computer server in digital communication with at least one positioning system, for at least the obvious advantage of assuring that a user corresponding to the first digital mobile device would be qualified to participate in an auction item or service that required physical presence.
Bouhana does not disclose that the computer server transmits information indicative of a real-time auction to the first digital mobile device, but Gupta teaches that when an auction begins, a consumer may be alerted by text message or other methods, and teaches cellular telephones and handheld devices (paragraph 60).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of inventor’s filing for the computer server to transmit information indicative of a real-time auction to the first digital mobile device, for at least the obvious advantage of 
Bouhana discloses digital mobile devices transmitting the auction bids to a server, and the server receiving those auction bids (paragraphs 28, 31, and 37-43; Figures 2 and 4); Bouhana does not expressly disclose the server receiving data indicative of at least one first auction bid for the at least one auction item or service from the first digital mobile device via the digital mobile application software executed by the first digital mobile device, but official notice is taken that it is well known for devices to execute software in order to carry out their functions.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of inventor’s filing for the server to receive data indicative of at least one first auction bid for the at least one auction item or service from the first digital mobile device via the digital mobile application software executed by the first digital mobile device, for the obvious advantage of causing the first digital mobile device to carry out its functions. 
Bouhana does not disclose one or more authentication components associated with the at least one auction item, but Kulakowski teaches, in the context of an auction, one or more authentication components comprising at least one printed indicia or an electronic tag (Abstract; Figures 3 and 8; paragraphs 43-52, 82-89, and also 27-31). Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of inventor’s priority filing for the system to include one or more authentication components associated with the at least one auction item, the one or more authentication components comprising at least at least one printed indicia or an 
As per claim 2, Bouhana discloses a plurality of digital mobile devices transmitting the auction bids to a server, and the server receiving those auction bids (paragraphs 28, 31, and 37-43; Figures 2 and 4).  Hence, the second digital mobile device in digital communication with the computer server is obvious on the same grounds as the first digital mobile device in claim 1.
As per claim 3, Bouhana at least implies multiple digital mobile (or non-mobile) devices being located within or near the venue (Figure 1; paragraphs 28 and 31), and auction bids being received from different bidders with their respective devices, and thus transmitted from the various devices, during a live event (Abstract; Figure 4; paragraphs 17, 31, and 42-45).
As per claim 4, Bouhana discloses receiving a winning bid from one digital mobile device located within or near the venue during the live event (Abstract; paragraphs 44 and 45; Figure 4), making it obvious for the server to receive the winning bid for the real-time auction from the first digital mobile device or the second digital mobile device, as a consequence of these being devices used by bidders in the venue. 
As per claim 5, Bouhana discloses that the live event is a live sports event and/or a live entertainment event (Abstract; paragraphs 26, 27, and 32). 
As per claim 6, Bouhana does not disclose that the at least one auction item comprises one or more collectible memorabilia, but Kulakowski teaches a collectible item such as a baseball (Abstract; Figure 3; paragraph 27), and official notice is taken that such items can be memorabilia; if trouble is taken to authenticate a baseball, and it 
As per claim 21, Kulakowski teaches one or more authentication components being connected, attached, affixed, adhered, or added to at least one item (Abstract; paragraphs 14 and 24; Figure 3) in the context of auctions (e.g., paragraphs 82 and 83).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of inventor’s priority filing for the one or more authentication components to be connected, attached, affixed, adhered, or added to the at least one auction item, for at least the stated advantage (Kulakowski, Abstract) of authenticating an item against piracy and counterfeiting.   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bouhana, Sherlock, Denker, Gupta, Kulakowski, and official notice as applied to claim 6 above, and further in view of Ono et al. (U.S. Patent Application Publication 2015/0120483).  Bouhana does not disclose that the real-time auction is a flash bid auction wherein time increments drive an auction process of the flash bid auction, but Ono teaches a bid auction wherein time increments drive an auction process (paragraphs 6, 12, 64, 68, and 76), making the auction a flash bid auction in accordance with the description in the instant specification (notably paragraphs 79-82 and 84-85).  Hence, it would have been .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bouhana, Sherlock, Denker, Gupta, Kulakowski, and official notice as applied to claim 1 above, and further in view of Chi (U.S. Patent Application Publication 2007/0018758).  Kulakowski teaches a radio-frequency identification tag (e.g., Abstract; Figure 3; paragraphs 13, 14, 28, and 29).  Kulakowski does not expressly teach a wireless transponder, but Chi teaches that a conventional RFID system includes an RFID chip (e.g., RFID tag) serving as a transponder (a wireless transceiver that responds to an external signal to automatically return a predetermined signal) (paragraph 6).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of inventor’s priority filing for the electronic tag to consist of a wireless transponder and a radio-frequency identification tag, for the obvious advantage of enabling the electronic tag to perform its functions, and for the stated advantage (Kulakowski, Abstract) of authenticating an item against piracy and counterfeiting. 

Non-Obvious Subject Matter
Claims 23-28 are rejected under 35 U.S.C. 101, rejected under 35 U.S.C. 112, and objected to for informalities, but recite non-obvious subject matter. 

Bouhana discloses receiving, at a computer server, auction bids for a real-time auction from one or more digital mobile devices (and/or non-mobile devices) of a plurality of such devices (paragraphs 17, 28, 31, and 37-43; Figures 2 and 4).  Bouhana 
Bouhana does not disclose excluding at least one digital mobile device of the plurality of digital mobile devices from the auction process of the real-time auction based on at least one auction bid received or not received at the computer server from said at least one excluded digital mobile device.  It is known to exclude or drop a bidder based on at least one auction bid received or not received from the bidder, as taught, for example, by Daman et al. (U.S. Patent Application Publication 2011/0145087) (paragraphs 105 and 128), although the context is different.  Bouhana does not disclose building a user profile, based on user data and/or information collected by the computer server, consisting of at least one component selected from at least one bidding behavior, one or more price point thresholds, and one or more product interests, wherein the user profile is associated with the excluded at least one digital mobile device.  It is well known to build user profiles, based on data, user behavior, products of interest, etc., but neither Daman nor any other prior art of record teaches the user profile being associated with the excluded at least at least one digital mobile device. 
 

Claims 29-33 are rejected under 35 U.S.C. 101, and claims 29-32 are rejected for Double Patenting, but claims 29-33 recite non-obvious subject matter.
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Bouhana et al. (U.S. Patent Application Publication 2010/0057601), discloses conducting and completing one or more real-time auctions during a live event hosted at a venue, Abstract; paragraphs 12, 13, and 17).  Bouhana does not disclose providing digital mobile application software to a plurality of digital mobile devices via a cloud computing system, but cloud computing is well known, and Sherlock et al. (U.S. Patent Application Publication 2009/0328144) shows a mobile network as a cloud (Figure 1; paragraph 30), and teaches, as background, that applications may be downloaded to mobile phones and devices (paragraph 2).  Bouhana does not disclose automatically transmitting at least one internet-accessible resource and at least one digital communication to each digital mobile device from a computer server immediately at a beginning of a real-time auction during the live event, wherein the at least one internet-accessible resource is indicative of an auction item and/or service of the real-time auction and the at least one digital communication indicates that the real-time auction has begun.  However, Gupta et al. (U.S. Patent Application Publication 2009/0150237) teaches that when an auction begins, a consumer may be alerted by text message or other methods, and teaches cellular telephones and handheld devices (paragraph 60).  Also, it is well-known to transmit at least one internet-accessible resource (e.g., a link to a webpage), and it is well-known for webpages to include information on items and/or services for sale.

Bouhana does not disclose excluding at least one digital mobile device of the plurality of digital mobile devices from the auction process of the real-time auction based on at least one auction bid received or not received at the computer server from said at least one excluded digital mobile device.  It is known to exclude or drop a bidder based on at least one auction bid received or not received from the bidder, as taught, for example, by Daman et al. (U.S. Patent Application Publication 2011/0145087) (paragraphs 105 and 128), but the context in Daman is different, and there is no adequate teaching, suggestion or motivation in the prior art of record, or the knowledge generally available to one of ordinary skill in the art to graft the teaching of Daman onto that of Bouhana, in combination with Sherlock, Gupta, and takings of official notice, to arrive at the method of claim 29.

Response to Arguments
Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive.  First, there is still an objection against claim 1 and its dependents; .
Fourthly, although it is true, as alleged by Applicant in the Remarks of March 4, 2021, that Bouhana, Sherlock, Denker, Gupta, and Ono do not teach one or more authentication components associated with the at least one auction items, Kulakowski has been applied as a further reference, so claims 1-7, 21, and 22 are still rejected under 35 U.S.C., again as set forth in detail above.
	The common knowledge or well-known in the art statements in the previous office action are taken to be admitted prior art, because Applicant did not traverse Examiner’s taking of official notice. 
Incidentally, although this is not an objection to the specification, Examiner notes the word “behaviour” in paragraph [0085] (twenty-ninth line, third line on page 30).  Applicant may wish to consider changing this to the standard American spelling of “behavior”, given that “behavior” was used in the parent application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 5771-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 15, 2021